Case: 20-60536     Document: 00515991140         Page: 1     Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 23, 2021
                                  No. 20-60536
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Khoung Van Le, also known as Van Khuong Le,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A025 003 037


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Khoung Van Le, a native and citizen of Vietnam, petitions for review
   of the Board of Immigration Appeals’ (BIA) denying as untimely his motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60536      Document: 00515991140           Page: 2     Date Filed: 08/23/2021


                                     No. 20-60536



   to reopen based on Matter of Abdelghany, 26 I. & N. Dec. 254 (B.I.A. 2014)
   (clarifying availability of relief from removal). Le concedes his motion was
   untimely under 8 U.S.C. § 1229a(c)(7)(C)(i) (prescribing 90-day deadline for
   filing motion to reopen). He contends the BIA abused its discretion by
   declining to apply equitable tolling, concluding he did not exercise reasonable
   diligence.
          Le, admitted as a lawful permanent resident but later ordered
   deported in 1997, filed his motion to reopen in 2020, together with a
   statement in support, representing, inter alia:         he consulted with an
   immigration lawyer in 2009, who advised him against reopening his removal
   proceeding because he could be detained; he consulted with a second lawyer
   in 2015, who advised him of the same; he met with a third lawyer in 2019,
   who informed him, based upon a change in the law (i.e., the Abdelghany
   decision), he might qualify for relief; and, after the third lawyer reviewed his
   records and reiterated her belief Le was eligible for such relief, he hired the
   lawyer immediately to file his motion to reopen.
          Because the underlying facts are undisputed, whether Le exercised
   the diligence required for equitable tolling constitutes a question of law for
   which our court has jurisdiction. See Flores-Moreno v. Barr, 971 F.3d 541, 544-
   45 (5th Cir. 2020), cert. denied, 141 S. Ct. 1238 (2021) (holding petitioner did
   not act diligently by waiting three years to seek new counsel after being
   advised incorrectly action could not be reopened). Understandably, the
   denial of a motion to reopen is reviewed under a “highly deferential abuse-
   of-discretion standard”, and the BIA’s decision must be upheld “as long as
   it is not capricious, without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach”. Id. (citations omitted).




                                           2
Case: 20-60536      Document: 00515991140           Page: 3   Date Filed: 08/23/2021


                                     No. 20-60536



          To equitably toll the deadline for filing a motion to reopen, movant
   must establish: “he has been pursuing his rights diligently, and . . . some
   extraordinary circumstance stood in his way and prevented timely filing”.
   Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016) (citation omitted)
   (remanding to BIA to apply equitable-tolling standard to motion to reopen).
   Diligence means “reasonable diligence, not maximum feasible diligence”.
   Id. (citation omitted). See also Flores-Moreno, 971 F.3d at 545.
          Le failed to have counsel file his motion to reopen until April 2019,
   over five years after the BIA issued Abdelghany; he also submitted no
   evidence showing he took steps to pursue his rights between 2015 (when he
   consulted the lawyer who neglected to inform him of the relevant change of
   the law) and 2019 (when he consulted the lawyer who advised him of the
   relevant change). Because Le did not exercise reasonable diligence, the BIA
   did not abuse its discretion by declining to apply equitable tolling.
          DENIED.




                                          3